DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 02 July 2021.
Claims 1, 2, 5, 7-9, 11, and 16-18 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed 02 July 2021 have been recorded.  As such the double patenting rejections have been withdrawn.

Reasons for Allowance
Currently claims 1-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
In light of Applicants’ amendments, remarks and the newly revised patent subject matter eligibility guidance, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of how to present digital interviews in a graphical user interface, which provides a specific improvement over prior systems, resulting in an improved interview reviewing processes. Thus, the claim is eligible because it is not directed to the recited judicial exception.
The prior art of record (Desjardins et al. (US PG Pub. 2012/0265770) further in view of Olivier et al. (US PG Pub. 2014/0156356) and Bolton et al. (US Patent No. 9,197,849)) discuss the ability to review different parts of a pre-recorded interview response to a prompt by highlighting areas of interest but do not expressly disclose the ability to have the historical training data set which models the sequence of responses to be reviewed from most predictive to least predictive as the instant claims recite.  The instant 
The instant claims 1, 8, and 17 recite, in part, a combination of elements: 
“storing, by a processing device, a trained modeling function, wherein the trained modeling function embodies a correlation between historical ratings and historical evaluation results of recorded responses that were responsive to a plurality of prompts presented to a set of persons wherein the recorded response are portions of digital interviews
receiving, via a graphical user interface (GUI) a request to initiate a digital evaluation process for a second person being evaluated; 
receiving recorded responses of the second person that are responsive to the plurality of prompts; 
generating, by the processing device applying the trained modeling function to the recorded responses of the second person, a reviewing sequence by which to view the recorded responses of the second person, the reviewing sequence ordering the recorded responses of the second person from a most predictive prompt to a least predictive prompt of the plurality of prompts;
transmitting, by the processing device, data that causes display in the GUI of a list of the recorded responses of the second person in the reviewing sequence; 
delivering, by the processing device to the GUI for review, one or more recorded responses listed first according to the reviewing sequence for the second person
in response to receiving, via the GUI, one or more ratings for the one or more recorded responses, delivering, to the GUI, an evaluation decision prediction based on the one or more ratings; and 
in response to receiving, via the GUI, an evaluation result associated with the evaluation decision prediction, ending, by the processing device, review of the recorded responses for the second person
It is clear from the disclosures Desjardins, Olivier, and Bolton that the prior art does not consider the possibility of the combination of elements above, specifically the generate the order of the responses for review from the most predictive prompt to the least, as commonly included in each independent claims 1, 8, and 17.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Lai and Buxton references, the aforementioned claim limitations.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629